Citation Nr: 1451725	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for symptoms of post-traumatic stress disorder (PTSD) and major depressive disorder.

2. Entitlement to an increased rating for right knee arthritis, evaluated as 10 percent disabling.

3. Entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling.

4. Entitlement to an effective date earlier than July 15, 2011 for the increase to 30 percent disability for pes planus.

5. Entitlement to service connection for gastro-esophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987 and from August 1987 to November 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for GERD and increased ratings for PTSD, pes planus and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for an increased rating for flat feet was received on July 15, 2011; an increase in disability was factually ascertainable on February 18, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier February 18, 2011 for the grant of 30 percent disability for pes planus have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The effective date appeal arises from disagreement arising from the grant of increased benefits.  The underlying claim has been substantiated and further VCAA notice with regard to the downstream elements of the claim is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All pertinent, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's disability that lead to the grant of increased benefits.  Although other claims are being remanded to obtain VA treatment records; these records were created well after the increase and effective date at issue in this appeal.  There is no evidence or allegation that the subsequently created records would be relevant to the previously established effective date of increase.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I. Earlier Effective Date

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

Treatment, examination or hospital records may serve as a claim for increase.  38 C.F.R. § 3.157.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Veteran asserts that the effective date for the grant of 30 percent disability for pes planus should be February 18, 2011, the date when VA received a claim for service connection for a left foot disability, and sites Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The relevant language from the February 18, 2011 claim reads: "

I request the VA open a claim for disability compensation benefits for my left foot, possibly secondary to my service connected right foot and right knee.  I have bunions on my left foot, possibly due to the altering way I walk and stand to compensate for my right foot and right knee.  My left foot hurts at the end of the day.  

At the time he made that statement, the Veteran was service-connected for pes planus in both the right and left feet.  

At the time of the February 2011 statement the Veteran was represented, as he is currently, by an attorney.  The requirement to liberally construe pro se pleadings would therefore not be applicable.  Cf. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004).  The February 2011 statement reflects that the Veteran made explicit claims for increased ratings for some service connected disabilities, but did not do so when discussing his foot disabilities.  Instead he used language similar to that used to make other service connection claims.  Hence, the evidence is against construing the February 2011 statement as a claim for increase.

The RO did; however, recognized a July 15, 2011 statement as an explicit claim for increase.  Even if this was accepted as the date of claim, the February 18, 2011 statement reports a more severe level of foot disability than was previously recognized.  Because the February 2011 statement was received within one year of the recognized date of claim, an effective date of February 18, 2011 would be warranted.

Earlier treatment records did not refer to the feet of pes planus and there is no evidence or contention that there was a claim prior to February 18, 2011; or that an increase was ascertainable earlier than that date.        

The benefit of the doubt was afforded and an effective date for the increase of February 18, 2011 is granted.  See 38 U.S.C.A. § 5107.


ORDER

An effective date of February 18, 2011 for the 30 percent disability for pes planus is granted.



REMAND

The most recent statement of the case reflects that the RO considered VA outpatient treatment records dated from April to August 2012.  The paper and electronic claims files include not treatment records for the period since March 2012.  The Board must insure that these records are associated with the claims file.  38 U.S.C.A. § 5103A(d) (b)-(c).

The RO scheduled the Veteran for a VA examination for GERD to obtain an opinion on the theory that medication prescribed for service-connected disabilities caused or aggravated his GERD.  The Veteran did not appear for the examination, so no opinion was given.  A VA medical expert can provide an opinion on any relationship between GERD and medication without the need for an examination.  The Veteran was examined by VA and diagnosed with GERD in June 2011.  Additionally, the June 2011 examiner did not give an opinion on direct service connection and was not able to discuss medical articles later submitted by the Veteran.  An addendum opinion is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

An additional examination is needed to assessment the current level of disability in the Veteran's right knee.  There is no VA examination after the surgery to show whether these symptoms changed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA treatment for the conditions at issue in this appeal for the period since March 2012, and associate them with the claims file.

2. Forward the claims file to the June 2011 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide opinions on the Veteran's GERD claim.  The examiner should address the following:

a. Is the GERD disability at least as likely as not related to service?

b. Was GERD at least as likely as not caused by PTSD?

c. Was GERD at least as likely as not aggravated beyond the natural progression by PTSD?

For (b) and (c), please review the medical articles submitted by the Veteran noting a connection between PTSD and gastrointestinal problems in some patients.

d. Was GERD at least as likely as not caused by medication prescribed for his service-connected disabilities?

e. Was GERD at least as likely as not aggravated beyond the natural progression by medication prescribed for his service-connected disabilities?

The examiner should consider all lay and medical evidence of record and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a VA examination of his right knee.  The examiner should measure and record the level of disability in the right knee.  

a. Range of motion testing should be conducted on the Veteran's right knee.  The examiner should also state whether there is any additional loss of motion due to pain, weakness, fatigability, or loss of endurance.  If so, the examiner should indicate the extent of such additional loss of motion, in degrees.  

Further, the Veteran has reported flare-ups of pain with over-use.  The examiner should estimate any additional loss of motion during such flare-ups, expressed in degrees.  The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

b. The examiner should state whether there are frequent episodes of joint effusion and locking?

c. The examiner should report the severity of any instability or subluxation.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


